Title: To Benjamin Franklin from Samuel Nuttle, 23 October 1778
From: Nuttle, Samuel
To: Franklin, Benjamin


My Lord
Havre de Grace 23d. October 1778 at the house ofD. Chauvel & fils
In Consequence of the Protection, which your Lordship was pleased to grant to me, I have obtain’d justice from the Court of France; Mr. Necker Director General of the finance has judged irregular the Seizure made on the 14 Guns on Board the Two Brothers, and has order’d the Custom house Officers to deliver them up. Upon my going to receive them I was surprized to find, that they wanted me to pay the Charges, which they themselves had occationed, which I don’t think myself bound to pay as the seizure has been acknoleg’d injust and against the ordinance. Nevertheless if it is your Lordships approbation, I shall be ready Not only to pay them, but also lay aside all demand for the Damages they have occationed me. M. Tommasine has assured me, that it was not the Director General’s Intentions, that I should pay the Charges; I mean M. Necker to whom this affair concerns and Not to M. de Sartine.
I also take the Liberty to Lay before your Lordship that ’though I receive the Guns I shall not be able to go on in arming the Vessel, for want of a possitive order from M. Necker to this Custom-house to let me put on board all Nessacary Amunition and arms. This is what I humbly request of your Lordship. I am with the Greatest Respect My Lord Your Lordships Most Obedient Humble Servant
Samuel Nuttle
